DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claims 1 and 5, the language “… wherein the inner cavity is dimensioned to house an intravenous bag …” should be changed for clarity.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 5 call for “A therapeutic pouch, comprising: a front portion, a rear portion, a lower portion, and an upper portion defining an inner cavity …” 
This language is ambiguous since it implies that the upper portion 70 defines the inner cavity 20, while Figs. 2 and 4-7 show that the inner cavity is instead defined by a combination of the various portions, or by the rear portion 50 (¶ [0021] The therapeutic pouch 10 may provide an inner cavity 20 defined by the front, rear, lower, and upper portions 40, 50, 60, and 70; ¶ [0023] The rear portion 50 may be substantially a void communicating to the cavity 20). 
Claims 1 and 5 call for “A therapeutic pouch, comprising: a front portion, a rear portion, a lower portion, and … a rear portion substantially defined by a void …” 
This language is ambiguous since the “rear portion” is introduced twice as a limitation. The claim does not specify whether both instances of the rear portion are the same structure. 
Claim 6 calls for “… sliding the intravenous bag into the cavity so that the hanging loop aligns associates with a hanging hole of the intravenous bag; and 
sliding the hanging loop and the hanging hole on a hook of a stand associated with the intravenous therapy so that the stuffed animal shape is facing the patient.” 
There is insufficient antecedent basis for each of these highlighted limitations in the claim. 
Claim 6 recites “…so that the hanging loop aligns associates with a hanging hole of the intravenous bag …” This phrase is ambiguous since it can be interpreted as describing a hanging loop that aligns with a hanging hole, a hanging loop that associates with a hanging hole, or a hanging loop that aligns with an associated hanging hole. 
Claim 7 calls for “…wherein the visibility material is mesh.” There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellin; Matthew E. et al. (US 4735613 A) in view of Mingle; Terrina (US 20080096459 A1).
Regarding claim 1, Bellin discloses a therapeutic pouch (col. 1, lines 1-10, a pressure infusion device; col. 1, lines 45-60; col. 5, lines 5-15, The modification of FIGS. 8 and 9 is very similar to that of the device just described), comprising: 
a front portion, a rear portion, a lower portion and an upper portion (annotated Fig. 9 shows front, rear, lower and upper portions); 
defining an inner cavity, wherein the inner cavity is dimensioned to house an intravenous bag (col. 3, lines 55-70, The I.V. bag 13 and the pressure bag 12 are held in engagement with each other by a fabric mesh 11 which is secured at its opposite sides to a fabric sheet 36; col. 5, lines 15-30, The mesh fabric in this embodiment is indicated by reference numeral 66); 
a rear portion substantially defined by a void and a visibility material extending between opposing peripheries of the void (col. 3, lines 55-70, fabric mesh 11 which is secured at its opposite sides to a fabric sheet 36; col. 5, lines 15-30, The mesh fabric in this embodiment is indicated by reference numeral 66). 
Bellin lacks a stuffed animal shape. Mingle discloses an intravenous infusion bag covering forming a therapeutic pouch (¶ [0002], [0008], [0023], covering 10), comprising: 
a front portion, a rear portion, a lower portion and an upper portion defining an inner cavity (¶ [0023], The body 14 having a front portion 16 and a rear portion 18 defining an internal cavity 20 therebetween, a top opening 22 and a bottom opening 24 extending into the internal cavity);
wherein the inner cavity is dimensioned to house an intravenous bag (¶ [0023], The bottom opening 24 being of a size permitting insertion of the intravenous infusion bag 12 into the internal cavity 20.); 
the front portion providing a stuffed animal shape (¶ [0024], Essentially converting the intravenous infusion bag covering 10 into a stuffed animal or doll; ¶ [0027] The choice of fabric for the intravenous infusion bag covering 10 depends on the choice of animal-like figure, but preferably the intravenous infusion bag covering has a fur-like exterior and coloring which simulates the appearance of an animal). 
Mingle hides an intravenous infusion bag and simulates the appearance of a comforting object (¶ [0004], [0007]). One would be motivated to modify Bellin with Mingle’s stuffed animal shape to accommodate a young patient during an infusion procedure. Therefore, it would have been obvious to modify Bellin with the stuffed animal shape of Mingle in order to pacify or calm a young patient. 

Regarding claim 5, Bellin discloses a therapeutic pouch (col. 1, lines 1-10, a pressure infusion device; col. 1, lines 45-60; col. 5, lines 5-15, The modification of FIGS. 8 and 9), comprising: 
a front portion, a rear portion, a lower portion, and an upper portion (annotated Fig. 9 shows front, rear, lower and upper portions); 
defining an inner cavity, wherein the inner cavity dimensioned to house an intravenous bag (col. 3, lines 55-70, The I.V. bag 13 and the pressure bag 12 are held … by a fabric mesh 11; col. 5, lines 15-30, mesh fabric … 66);
a rear portion substantially defined by a void and a visibility material extending between opposing peripheries of the void (col. 3, lines 55-70, fabric mesh 11 which is secured at its opposite sides to a fabric sheet 36; col. 5, lines 15-30, The mesh fabric in this embodiment is indicated by reference numeral 66); 
wherein the visibility material defines a sleeve having an upper opening and an opposing lower opening, both openings communicating with the inner cavity (col. 5, lines 25-30, The mesh fabric has bindings 68 and 69 at the top and bottom; Figs. 8 and 9 show that I.V. bag 13 exits near bindings 68 and 69 at the top and bottom of pressure bag 60); and 
a hanging loop in the upper portion, wherein the hanging loop aligns with the intravenous bag housed in the inner cavity (col. 3, lines 60-70, an opening 19 on the edge of the I.V. bag 13 … The pressure bag 12 and the I.V. bag 13 are thus both supported from the hook 18; Figs. 8 and 9 show that strap 17 supports both the pressure bag 60 and the I.V. bag 13).
Bellin teaches the invention substantially as claimed by Applicant with the exception of a front portion providing a stuffed animal shape. Mingle discloses a front portion providing a stuffed animal shape (¶ [0024], Essentially converting the intravenous infusion bag covering 10 into a stuffed animal or doll; ¶ [0027] intravenous infusion bag covering 10 … simulates the appearance of an animal). 
Mingle hides an intravenous infusion bag in order to pacify or calm a young patient (¶ [0004], [0007]). Regarding the rationale and motivation to modify Bellin with Mingle’s stuffed animal shape, see discussion of claim 1 above. 

Regarding claim 6, Bellin discloses a method of intravenous therapy (col. 1, lines 45-50, The present invention is concerned with a relatively inexpensive device for applying pressure to … an I.V. bag), comprising: 
providing an intravenous bag for the patient of intravenous therapy (col. 3, lines 55-70, I.V. bag 13); 
sliding the intravenous bag into a cavity (col. 3, lines 55-70, The I.V. bag 13 and the pressure bag 12 are held in engagement with each other by a fabric mesh 11; col. 5, lines 15-30, mesh fabric … 66);
so that a hanging loop aligns associates with a hanging hole of the intravenous bag (col. 3, lines 60-70, an opening 19 on the edge of the I.V. bag 13 … The pressure bag 12 and the I.V. bag 13 are thus both supported from the hook 18; Figs. 8 and 9 show that strap 17 supports both the pressure bag 60 and the I.V. bag 13); and 
mounting the hanging loop and the hanging hole on a strap connected to a stand associated with the intravenous therapy (col. 3, lines 60-70, Secured to the binding strip 38 is a strap 17 which can be passed through an opening 19 on the edge of the I.V. bag 13 and then placed over a hook 18 of a typical I.V. stand).
Bellin teaches the invention substantially as claimed by Applicant but does not slide the hanging loop and the hanging hole on a hook of a stand so that a stuffed animal shape faces the patient. Mingle discloses a method of comforting a patient of intravenous therapy (¶ [0002], an intravenous infusion bag covering … to conceal the intravenous infusion bag during an infusion procedure; ¶ [0016], methods and systems for carrying out the several purposes of the present invention), comprising: 
providing an intravenous bag (¶ [0023], intravenous infusion bag 12);   
sliding the intravenous bag into a cavity (¶ [0023], The internal cavity 20 removeably receives the intravenous infusion bag 12 with the hanger means 30 protruding through the top opening 22); and 
sliding a hanging hole on a hook of a stand associated with the intravenous therapy (Fig. 1, a hook extends through the hanger means 30); 
so that a stuffed animal shape is facing the patient (¶ [0024], Essentially converting the intravenous infusion bag covering 10 into a stuffed animal or doll; Fig. 1 shows a bear-shaped figure configured to face towards a patient). 
Mingle hides an intravenous infusion bag in order to pacify or calm a young patient (¶ [0004], [0007]). Regarding the rationale and motivation to modify Bellin with Mingle’s stuffed animal shape, see discussion of claim 1 above. 
Regarding the step of sliding the hanging loop and the hanging hole on a hook of a stand, Mingle simplifies the device by directly mounting the IV bag on a hook. A skilled artisan would have been able to modify Bellin by sliding both the hanging loop of the holder and the hanging hole of the IV bag on the same hook as taught by Mingle. This will simplify the device and its operation by removing an intermediate structure. One would be motivated to modify Bellin by suspending both the hanging loop and the hanging hole on one hook as taught by Mingle to avoid redundant structures or steps. 

Regarding claims 2-4 and 7, Bellin discloses a therapeutic pouch further comprising a hanging loop in the upper portion, wherein the hanging loop aligns with the intravenous bag housed in the inner cavity (col. 3, lines 60-70, an opening 19 on the edge of the I.V. bag 13 … The pressure bag 12 and the I.V. bag 13 are thus both supported from the hook 18; Figs. 8 and 9 show that strap 17 supports both the pressure bag 60 and the I.V. bag 13); 
wherein the visibility material is mesh; (col. 3, lines 55-70, fabric mesh 11; col. 5, lines 15-30, The mesh fabric … 66);
wherein the visibility material defines a sleeve having an upper opening and an opposing lower opening, both openings communicating with the inner cavity (col. 5, lines 25-30, The mesh fabric has bindings 68 and 69 at the top and bottom; Figs. 8 and 9 show that I.V. bag 13 exits near bindings 68 and 69 at the top and bottom of pressure bag 60). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang; Esther ChunShu	US 20180290063 A1
Brown, Sr.; Dolhman	US 20190336872 A1
Rubinfeld; Allan D.	US 20130137338 A1
Muncie; Cindy	US 20080054132 A1
Frasier-Scott; Karen Frances	US 20080139076 A1
Brown, Sr.; Dolhman	US 20170246546 A1
Rivera; Alma	US 20170296939 A1
Vogel; Lorrie	US 20190192980 A1
Brown; Lisa M.	US 8152587 B1
Corn; Stephen B.	US 5776105 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781